Name: 2011/846/CFSP: Political and Security Committee Decision ATALANTA/5/2011 of 16Ã December 2011 amending Political and Security Committee Decision ATALANTA/2/2009 on the acceptance of third StatesÃ¢ contributions to the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and Political and Security Committee Decision ATALANTA/3/2009 on the setting up of the Committee of Contributors for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta)
 Type: Decision
 Subject Matter: cooperation policy;  Europe;  Africa;  criminal law;  European construction
 Date Published: 2011-12-17

 17.12.2011 EN Official Journal of the European Union L 335/79 POLITICAL AND SECURITY COMMITTEE DECISION ATALANTA/5/2011 of 16 December 2011 amending Political and Security Committee Decision ATALANTA/2/2009 on the acceptance of third States contributions to the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and Political and Security Committee Decision ATALANTA/3/2009 on the setting up of the Committee of Contributors for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (2011/846/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third subparagraph of Article 38 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1), and in particular Article 10 thereof, Having regard to Political and Security Committee Decision Atalanta/2/2009 (2) and to Political and Security Committee Decision Atalanta/3/2009 (3), and the addendum thereto (4), Whereas: (1) The EU Operation Commander held a Force Generation Conference on 16 December 2008. (2) Following the offer by Serbia to contribute to operation Atalanta, the recommendation by the EU Operation Commander and the advice by the European Union Military Committee (EUMC), the contribution from Serbia should be accepted. (3) In accordance with Article 5 of the Protocol (No 22) on the position of Denmark, annexed to the Treaty on the European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Political and Security Committee Decision Atalanta/2/2009 is replaced by the following: Article 1 Third States contributions Following the Force Generation and Manning Conferences and the recommendations by the EU Operation Commander and the European Union Military Committee, the contributions from Norway, Croatia, Montenegro, Ukraine and Serbia shall be accepted for the EU military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta).. Article 2 The Annex to Political and Security Committee Decision Atalanta/3/2009 is replaced by the text appearing in the Annex to this Decision. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 16 December 2011. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 301, 12.11.2008, p. 33. (2) OJ L 109, 30.4.2009, p. 52. (3) OJ L 112, 6.5.2009, p. 9. (4) OJ L 119, 14.5.2009, p. 40. ANNEX ANNEX LIST OF THIRD STATES REFERRED TO IN ARTICLE 2(1)  Norway,  Croatia,  Montenegro,  Ukraine,  Serbia.